Citation Nr: 1400241	
Decision Date: 01/06/14    Archive Date: 01/23/14

DOCKET NO.  11-25 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial compensable rating for service-connected left wrist disability.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Ozger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1991 to November 1993. 

This matter comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Board notes that in addition to the issue listed on the title page, the Veteran's original claim included entitlement to service connection for a lower back condition and for flat feet, which were denied in the October 2010 rating decision.  Because the Veteran did not appeal the lower back and flat feet service connection claims in his substantive appeal (VA Form 9) of September 2011, the issues of entitlement to service connection for a lower back condition and for flat feet are not before the Board.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.

In the October 2010 rating decision, the Veteran was granted service connection for his left wrist condition with an evaluation of zero percent effective May 11, 2010.  In his September 2011 substantive appeal, he stated that his left wrist condition "is very serious and disabling."  He further noted that at times, he experiences "paralyzing pain" and that he is unable to use his left hand at all.  Additionally, the Veteran stated that he suffers from severe pain in his wrist "that radiates up to [his] arm and [his] left hand at times."  Finally, he stated that he should have the maximum disability rating because he is left handed and his condition renders him helpless at times and "it is getting progressively worse."  

The Board notes that the Veteran underwent a VA examination in September 2010 in order to establish whether his left wrist condition was related to his service.  During the examination, the examiner noted the following ranges of motion for the Veteran's left wrist: left dorsiflexion 0 to 60 degrees; left palmar flexion 0 to 80 degrees; left radial deviation 0 to 20 degrees; left ulnar deviation 0 to 45 degrees; right dorsiflexion 0 to 70 degrees; right palmar flexion 0 to 80 degrees; right radial deviation 0 to 20 degrees; and right ulnar deviation at 0 to 45 degrees.  The examiner noted no objective evidence of pain following repetitive motion, and there were no additional limitation after three repetitions of the range of motion. 

Based on this examination, the RO concluded that the Veteran was not entitled to a compensable rating for his left wrist because there was no dorsiflexion of the wrist that was less than 15 degrees, or palmar flexion that was limited in line with the forearm, or even painful or limited motion of a major joint or group of minor joints.  

The Board concludes that the September 2010 VA examination is too remote in time to address the current severity of the Veteran's service-connected left wrist condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo a VA examination to assess the current nature, extent and severity of his left wrist condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all updated VA treatment records for the Veteran's left wrist disability from June 2010 forward, or that are not already of the record.  Additionally, contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any outstanding treatment records from any private medical providers, who have treated him for his left wrist condition.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After the foregoing, the Veteran should be scheduled for a new VA examination to determine the current level of severity of his left wrist disability.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.

The examiner should identify and completely describe all current symptomatology, including any effect the Veteran's left wrist disability has on his fingers or forearm.  

Ask the examiner to discuss all findings in terms of the Schedule of Ratings for the Musculoskeletal System, 38 C.F.R. § 4.71a (2013), including Diagnostic Codes for the forearm, the wrist, and limitation of motion of single or multiple digits of the hand (Diagnostic Codes 5205 - 5230) as well as 38 C.F.R. § 4.124a, Diagnostic Codes 8511 - 8719.  The pertinent rating criteria must be provided to the examiner.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should indicate which, if any, nerves are affected and should indicate the severity of each nerve affected (mild, moderate or severe).

Include ranges of motion for the left wrist.  With regard to range of motion:

a)  Note any range of motion loss that is specifically attributable to pain, including the degree at which pain occurs.

b)  Note any additional functional loss with repetition.

c)  Discuss whether any functional loss is attributable to pain during flare-ups and then quantify in degrees the motion loss during such flare-ups.

d)  Note whether pain affects the normal working movement of the neck and arms, including any decreased movement, strength, speed, or endurance.

e)  Note any excess fatigability; incoordination; and pain on movement.

f)  State whether pain could significantly limit functional ability during flare-ups or when the joint is used repeatedly over time.

g) If the symptoms presented require additional testing or study, make it so at the discretion of the examiner.  

3. After all of the above actions have been completed and the Veteran has been given adequate time to respond, readjudicate his claim.  If the claim remains denied, issue to the Veteran a supplemental statement of the case, and afford him the appropriate period of time within which to respond.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


